Citation Nr: 0609674	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Buffalo, New York 
Regional Office and Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claims for 
service connection for a cervical spine disorder, acquired 
psychiatric disorder to include PTSD, and a right knee 
disorder as secondary to a service-connected left knee 
disability.

The issue of entitlement to service connection for a right 
knee disorder as secondary to a service-connected left knee 
disability is addressed herein whereas the issues of 
entitlement to service connection for a cervical spine 
disorder and entitlement to service connection for an 
acquired psychiatric disorder to include PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the 
veteran's right knee disorder is secondary to his service-
connected left knee disability.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
right knee disorder is secondary to his service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim of 
entitlement to service connection for a right knee disorder 
as secondary to service-connected left knee disability.  
However, he was not informed of the type of evidence 
necessary to establish initial evaluations and earlier 
effective dates for the claimed disability.  Notwithstanding 
the deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision as to the issue of service 
connection for a right knee disorder as secondary to service-
connected left knee disability, as there is no potential harm 
given the favorable outcome below.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's right knee disorder as 
secondary to service-connected left knee disability is 
warranted.  In June 2002, the veteran underwent a VA 
examination wherein the VA examiner reviewed the claims 
folder and conducted an examination.  Based on the 
examination, the diagnoses were patellofemoral syndrome of 
the right knee, X-ray evidence of chondrocalcinoses of the 
menisci of the right medial and lateral, and minimal 
degenerative disease at the patellofemoral articulations.  
The examiner also opined that the conditions in the right and 
left knees were similar and it was at least as likely as not 
that the right knee disorder was related to the left knee 
because the disease developed in both knees, although he was 
not sure as to why the disease developed.  The examiner 
further noted that the disease developed in the left knee 
first and then in the right knee.

In September 2002, the veteran underwent a VA examination by 
the same examiner who performed the June 2002 VA examination.  
At this time, the VA examiner reviewed the claims folder and 
examined the veteran's right knee.  The diagnoses were 
patellofemoral syndrome, chondrocalcinosis of the meniscus, 
and degenerative joint disease by X-ray.  The examiner opined 
that the veteran developed a problem in the right knee 20 
years or so after the left knee problem and the veteran's 
right knee disorder was not related to the veteran's trauma 
in service, but to what caused the chondrocalcinosis.  He 
concluded that the veteran's right knee disorder was not 
related to the service-connected left knee disability because 
the right knee disorder appeared 20 years after the left knee 
disability and the veteran was active on his previous job.

The Board notes that the evidence of record includes a 
medical opinion in favor of the veteran's claim for service 
connection for a right knee disorder, as well as a negative 
opinion by the same VA doctor.  Both opinions were rendered 
after objective examination and review of the veteran's 
claims folder.  Therefore, the Board finds that the evidence 
is at least in relative equipoise as to the merits of the 
veteran's claim.  When the evidence is in relative equipoise 
as to the merits of an issue, the benefit of the doubt in 
resolving the issue is to be given to the appellant.  38 
U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
the veteran's right knee disorder as secondary to his 
service-connected left knee disability is warranted.


ORDER

Entitlement to service connection for a right knee disorder 
as secondary to service-connected left knee disability is 
granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for a cervical spine disorder, 
and service connection for an acquired psychiatric disorder, 
to include PTSD.

The Board notes that while in service, in December 1973, the 
veteran complained of an injury to the cervical spine five 
weeks prior and stated that he had pain over C-3 and C-4.  X-
rays were conducted and were within normal limits.  The 
veteran currently complains of a cervical spine disability; 
however, he has had subsequent injuries to the cervical spine 
since service, to include reported motor vehicle accidents in 
1996 and 1997.  The RO should afford the veteran a VA 
examination to determine whether the veteran's current 
cervical spine disability is related to his in-service injury 
or whether his disability is related to any post-service 
injury to the cervical spine.

In regards to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).

The Board notes that where PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2005).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2005).

Furthermore, pertinent provisions of VA Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  As well, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2005).

Review of the claims folder indicates that the veteran has 
not been apprised of alternate forms of evidence that might 
support his claim of entitlement to service connection for 
PTSD based on personal assault.  Therefore, the RO should 
inform the veteran of the alternate forms of evidence that he 
may submit to corroborate his claim of an in-service stressor 
of personal assault.

The Board also notes that while in service, in April 1974, 
the veteran complained of his hands shaking and nausea.  He 
stated that he had similar episodes since basic training one 
year prior but was never evaluated.  He returned within the 
month for additional treatment for similar symptoms and was 
given a mental hygiene consultation.  The consultation showed 
that the shaking only occurred during duty hours.  The 
provisional diagnosis was situation reaction and poor 
adjustment to army life.  It was found that the veteran had 
feelings of inadequacy and nervousness and the feelings 
appeared to be caused by a sense of inadequacy and undefined 
anxiety.  The Board finds that the RO should afford the 
veteran a VA mental health examination and request that the 
examiner render an opinion as to whether these symptoms 
exhibited in service are evidence of a behavioral change to 
corroborate the veteran's claim of an in-service personal 
assault as the stressor to his current PTSD.  38 C.F.R. 
§ 3.304(f)(3) (2005).  If the veteran's in-service stressor 
is verified, the examiner should also render an opinion as to 
whether the veteran has a PTSD diagnosis that is related to 
this verified in-service stressor.  In addition, as the 
veteran has also claimed service connection for an acquired 
psychiatric disorder, the examiner should opine as to whether 
the veteran's current acquired psychiatric disorder, other 
than PTSD, had its onset in service.

Further, the Board notes that the veteran has stated that he 
receives Social Security Administration (SSA) disability 
benefits for disabilities for which he is claiming service 
connection.  It is noted that the RO requested these records 
from the SSA in May 2002 and the SSA responded in October 
2002, but did not include any records, nor did they state 
that the veteran does not receive SSA benefits or that the 
records are not available.  VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits.  See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, the RO should again request 
the veteran's SSA records and request a negative response if 
the records are not available.

The Board also notes that the veteran received treatment from 
the Bath VA medical center in New York.  The most recent 
medical record from a VA treatment facility included in the 
claims folder is dated in April 2002.  Therefore, the RO 
should request the veteran's VA treatment records from this 
facility and any other VA facility in which the veteran 
received treatment.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  A 
negative response from SSA is required if 
the records are not available and 
notification of the response should be 
included in the claims folder.  The 
veteran and his representative should also 
be notified of any negative response so 
they are given the opportunity to submit 
those records for VA review.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, which 
have treated him for his cervical spine 
disorder and acquired psychiatric disorder, 
to include PTSD, since service.  After the 
veteran has signed the appropriate releases, 
those materials not currently of record 
should be obtained and associated with the 
claims folder.  In addition, the veteran's 
VA outpatient medical records from the Bath 
VA medical center in New York and any other 
VA facility in which the veteran received 
treatment since April 2002 to the present 
should be obtained and associated with the 
claims folder.  All attempts to procure 
these records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the opportunity 
to obtain and submit the records for VA 
review.

4.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims Based 
on Personal Assault," the RO should send the 
veteran an appropriate stressor development 
letter.  The veteran should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records, as defined in 38 
C.F.R. § 3.304(f)(3) (2005).  All specific 
examples of alternative sources of evidence 
listed in section 3.304(f)(3) must be 
included in the notification to the veteran.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO if 
he desires to waive the one-year period for 
response.

5.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such evidence.

6.  Once a response has been received from 
the veteran, the RO should undertake any and 
all further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection for 
PTSD due to personal assault.  The RO should 
then make a determination as to whether 
there is any credible supporting evidence 
that the veteran was sexually assaulted 
during active service.  A statement of the 
RO's determination should be placed into the 
claims file.

7.  In any event as to the veteran's 
response from the above action, the RO 
should afford the veteran a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's PTSD and other 
acquired psychiatric disorders.  The 
examiner should be provided a list of 
stressors verified by the RO.  The claims 
file and a separate copy of this remand must 
be provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  If the veteran's personal 
assault has not been verified prior to the 
examination, the examiner should first 
determine whether the veteran's in-service 
complaints of hands shaking and nervousness 
are an indication that a personal assault 
occurred in service.  The examiner should 
then determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors as well as any 
personal assault that the examiner 
determines is indicated by the record to 
have occurred in service.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each diagnostic criterion is or is 
not satisfied, and identify the verified 
stressor(s) supporting the diagnosis.

Relating to the veteran's claim of service 
connection for an acquired psychiatric 
disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran has an 
acquired psychiatric disorder that had its 
onset in service.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

8.  The veteran should also be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the claimed cervical 
spine disorder.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  Based upon 
the examination results and the review of 
the claims folder, the physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current cervical spine disorder is related 
to the December 1973 reported injury during 
military service.  The rationale for all 
opinions expressed must be clearly set forth 
by the physician in the examination report.

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

10.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

11.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


